Simmons, C. J.
There was sufficient evidence in this case tending to show that the deceased was conscious of his condition at the time he made the dying declarations offered in evidence, to authorize the judge to admit *750them. The charge of the court fully and fairly covered the issues involved, and there was evidence to support the verdict.
Submitted February 20,
Decided March 15, 1899.
Indictment for murder. Before Judge Sweat. Ware superior court. November term, 1898.
León A. Wilson, for plaintiff in error. J. M. Terrell,, attorney-general, and John W. Bennett, solicitor-general, contra.

Judgment affirmed.


All the Justices concurring.